Title: From George Washington to Patrick Dennis and William Dobbs, 15 July 1780
From: Washington, George
To: Dennis, Patrick,Dobbs, William


					
						Head Quarters [Preakness, N.J.]15th July 1780
						Gentln
					
					Captn Augustine Lawrence and Capn Henry Benson will deliver you this letter. You will introduce them to the officer commanding the French navy, as reputable citizens who have sailed out of New-York for many years, and as persons willing to render themselves as useful as possible, and in whom I am assured may be placed great confidence. I am Gentn your obt srvt.
				 